Еигореап ВапКк

ог Весопзнисйоп ав Беуеюртеп

ФОТОЭЛЕКТРИЧЕСКАЯ СОЛНЕЧНАЯ СТАНЦИЯ «БУРНОЕ», ЭТАП 2
НЕТЕХНИЧЕСКОЙ РЕЗЮМЕ ПРОЕКТА

1 ОПИСАНИЕ ПРОЕКТА

Европейский банк реконструкции и развития (далее «ЕБРР» или «Банк») рассматривает возможность
финансирования ТОО «Бурное Солар -— 2» - дочерней компании ТОО «Самрук Казына Юнайтед
Грин» (далее Компания), для строительства и ввода в эксплуатацию второй фазы фотоэлектрической
солнечной станции Бурное-2 (СЭС-2) мощностью 50МВт в Жамбылской области, Южный Казахстан.
СЭС-2 предназначена стать дополнением к существующей СЭС Бурное Солар-1 (СЭС-1), которая
была финансируема ЕБРР и введена в эксплуатацию в 2015 г. Проект направлен на обеспечение
альтернативной электроэнергии в регионе, развитие которого сдерживается нехваткой
электроэнергии. Ожидается, что проект способствует дальнейшему развитию возобновляемых
источников энергии в регионе. Проект имеет категорию В, так как ожидаемые экологические и
социальные последствия от реализации Проекта характерны только для данного объекта или
являются кратковременными.

7
ВиО)
Иен

ПАСТБИЩА,
КАРАСАЙСКОГО,
У А РАЙОНА

>, В
ТА У КОМПЕНСАЦИОННОЕ _ ы о
ы 74 ПАСТБИЩЕ-О РО >. а! 5 5% ом ОПЫТНОЕ
5 Ра © ПОЛЕ
о ВЫДАННЫЕ

ар

»

пжызылдикАй

П.ТЕРИС

Рисунок 1 Территория Бурное-1 и Бурное-2 (красные и желтые контуры) и основные объекты анализа.

СП «Затиик Кагупа Ипйед бгеел» Нетехническое резюме проекта Бурное Солар-2

Развитие и планирование Проекта началось в 2012 году. местоположение было выбрано по причине
его близости и доступа к инфраструктуре, а также на основании желания местных властей
использовать данный тип инвестиций в регионе. В целях снижения стоимости был разработан план
проекта СЭС-2, севернее от СЭС-1.

Станция будет иметь 198 198 солнечных фотоэлектрических панелей, установленных на 43°, 33 пары
преобразователей постоянного тока в переменный (66 инверторов), 10/220К/ и 10/0.4К\/
трансформаторы, Экм проложенного кабеля 0.41км воздушной линии, которая соединит СЭС к
высоковольтной линии 220 кВ Жамбыл-Шымкент. СЭС-2 будет обнесена металлическим забором
высотой 1.8м, который соединится с забором СЭС-1. Питьевая вода будет привозиться из
Нурлыкентской скважины, и храниться в резервуаре объемом 60м3. Техническая вода не будет
использоваться — мытье солнечных панелей не рекомендовано производителем. Также на
территории СЭС не будет водонепроницаемых поверхностей или большого количества
заасфальтированного покрытия, которым потребуется чистка водой. Тем не менее, в
противопожарных целях будут поддерживаться 2 резервуара на 100м3 каждый.

Начало строительства запланировано на зиму 2016, окончание ожидается в сентябре 2017. Триста
строителей будут работать в 2 смены. В период эксплуатации будут трудиться 25 рабочих (5
диспетчеров, 4 контролирующих инженера и 16 охранников, работающих по 4 посменно).

Данный метод производства солнечной энергии является на 100% экологически чистым. При этом
способе производства электрической энергии отсутствуют выбросы в атмосферу, а также
загрязнение воды или почвы. Никакие горючие ископаемые не сжигаются во время эксплуатации
станции. Важно отметить, что это один из наиболее эффективных возобновляемых источников
производства энергии.

2 ПРАВОВЫЕ АСПЕКТЫ И СОБЛЮДЕНИЕ СООТВЕТСТВУЮЩЕГО ЭКОЛОГИЧЕСКОГО И
СОЦИАЛЬНОГО ЗАКОНОДАТЕЛЬСТВА

Солнечная электростанция относится к 4 низкой категории опасности, соответственно экологические
показатели во время строительства контролируются областным отделом Управления природных
ресурсов и регулирования, который рассмотрит проектную документацию и выдаст Разрешение на
эмиссии. Вопросы здравоохранения и безопасности находятся в ведении областного отделения
Службы чрезвычайных ситуаций Министерства внутренних дел и отдела Службы защиты прав
потребителей. Региональное отделение Министерства труда и социальной защиты населения
контролирует соблюдение прав трудящихся и условий труда.

На сегодняшний день Компания получила предОВОС, одобренный Службой защиты прав
потребителей в 2014 году. В предОВОС содержатся основные расчеты по выбросам в атмосферу и
образованию отходов. На стадии предОВОС общественные слушания не были проведены, а также
информация о проекте не была раскрыта. До начала строительства, Компания подготовит и утвердит
ОВОС, а также получит Разрешение на эмиссии от Управления природных ресурсов и
регулирования.

Проект соответствует государственной политике, направленной на развитие возобновляемых
источников энергии, требованиям законодательства и другим планам по области воздействия. Он
выполняет главный стратегический план по ликвидации дефицита энергии в регионе в целях его
дальнейшего развития.

До ввода в эксплуатацию Компания разработает систему экологического и социального управления,
политику, а также механизм обжалования жалоб для этого проекта на основе опыта СЭС-1.

СП «Затиик Кагупа Ипйед бгеел» Нетехническое резюме проекта Бурное Солар-2

3 ВОЗДЕЙСТВИЕ, МЕРЫ ПО УМЕНЬШЕНИЮ ВОЗДЕЙСТВИЯ И КОМПЕНСАЦИЯ

3.1 Поверхностные и подземные воды

Влияния на поверхностные воды не ожидается. Основные важные источники питьевой воды для
скота — р.Терис, ирригационный канал Тихий, водохранилище Терис-Ащибулак и постоянные родники
в 530м к юго-западу от СЭС-1. Другие источники, включая р.Бакыты с притоками в 1.1км и 2.5км к
северо-востоку от СЭС-2, а также родники с горы Военторг в 0.8км к югу от объекта. Несмотря на их
активность только весной, они являются важными источниками воды.

Тем не менее, в случае неправильного контроля за топливом и маслом, возможно местное
воздействие на подземные воды. Поверхностные свободные грунтовые воды в сильно трещиноватых
глинистых породах пригодны для питья и присутствуют в изобилии. Они используются жителями
Нурлыкент для скота и полива огородов, и не защищены от поверхностного загрязнения тонким
слоем илистой глины.

Питьевая вода будет браться из скважины Нурлыкент, которая вскрыта ниже замкнутого водоносного
горизонта и имеет достаточно запасов для всех пользователей.

3.2 Животные и растения

Территория СЭС расположена вдали от основных путей миграции животных. Строительство СЭС-2
не повлияет на гнездящихся птиц из-за их малочисленности в этой области. Нарушенная годовая
растительность, скорее всего, восстановится в течение сезона, что было подтверждено во время
наблюдения за СЭС-1.

3.3 Местное транспортное сообщение, безопасность дорожного движения, шум и вибрация

Местное транспортное сообщение имеет малоинтенсивный характер. Строительство и эксплуатация
СЭС не будет иметь никакого значительного влияния на местные или транзитные перевозки, а также
безопасность дорожного движения, поскольку главная дорога проходит через спроектированный 1-
образный разворот, обеспечивающий соблюдение безопасности дорожного движения. В ходе
строительства объекта будет изредка наблюдаться некоторое увеличение трафика. В ходе
эксплуатации объекта движение автоцистерн с водой будет осуществляться только 3 раза в месяц.

Уровень окружающего шума и вибрации является низким, несмотря на наличие дороги А? в 1,5 км от
объекта. Шум и вибрация объекта будут генерироваться строительным оборудованием и
механизмами, однако не будут достигать жилой территории в 2,7 км южнее рабочей площадки. Во
время эксплуатации объект не будет производить шумовое загрязнение.

3.4 Управления объектом со стороны Подрядчика

Обеспечение подрядчиком безопасной и здоровой рабочей и жилой среды для рабочих будет
контролироваться через различные планы, процедуры и регулярные проверки. В дополнении к этому,
Областной комитет труда, социальной защиты и миграции Министерства труда и социальной защиты
контролирует соблюдение прав рабочих и условий труда.

3.5 Охрана труда и ТБ

Проблем в этой области не было обнаружено. Однако Компания разработает политику и
специальный план для объекта по здоровью и безопасности, определит риски и будет проводить
соответствующие проверки на регулярной основе. Средства индивидуальной защиты для рабочих
будут представлены в полном объеме. В рамках Проекта не будет использоваться какие бы то ни
было взрывчатые вещества.

СП «Затиик Кагупа Ипйед бгеел» Нетехническое резюме проекта Бурное Солар-2

3.6 Общественное здоровье, безопасность и культурное наследие

Рабочие, снимающие в аренду жилье в Нурлыкенте могут нарушить традиционный уклад жизни. Для
ограничения каких-либо неблагоприятных последствий, строители и работники СЭС будут
обеспечены соответствующими условиями и будут придерживаться рабочего кодекса поведения.

В пределах и вблизи территории СЭС объектов культурного и археологического значения не
обнаружено.

3.7 Влияние на бизнес и занятость населения

В период строительства СЭС-2 будут трудоустроены 250 местных рабочих из п.Нурлыкент. Однако
местные жители не достаточно квалифицированы, чтобы быть наняты для поддержания работы
электростанции во время эксплуатации. Сдача местных домов в аренду для 50 иностранных
работников принесет дополнительных доход местным жителям. Если эти дома не будут
соответствовать требованиям ЕБРР/МФК по жилью, Компания может выбрать переделать
заброшенное здание магазина в общежитие. После завершения строительства общежитие может
быть переделано в общественное здание клуба или быть полезным для других целей.

3.8 (Нарушение стабильного положения в экономике

Вместе СЭС-1 и СЭС-2 могут привести к сокращению пастбищных угодий близлежащего села на
30%. Перевыпас на сокращенных пастбищных землях может привести к уменьшению производства
молока и мяса, что потенциально снизит доходы семей, занимающихся торговлей молоком и мясом.
Примерно для 55 семей, которые держат 1 или 2 коровы, которые пасутся на территории
сокращенных пастбищ, существует риск потери дохода от продажи молока на ближайший сырный
завод и нужды в поиске денег на покупку молока у соседей.

В целях компенсации за сокращение и фрагментацию пастбищных угодий Нурлыкента, Компания
организует три скотопрогона шириной 50-70м через пахотные земли, чтобы обеспечить доступ к
557га дополнительных пастбищ, а также позволит поселку выпасать баранов и косить траву на
территории СЭС-1 и СЭС-2. Назначенный Менеджер по связям с общественностью будет
контролировать эффективность данной компенсации, как описано ниже.

4 ПРОЦЕСС КОНТРОЛЯ ВОЗДЕЙСТВИЯ И ЭФФЕКТИВНОСТИ КОМПЕНСАЦИОННЫХ МЕР

Строительство будет контролироваться путем проведения еженедельных проверок соблюдения
планов по экологическому управлению. Во время эксплуатации объекта контроль будет проводиться
ежемесячно. Ежегодные отчеты по социальным и экологическим показателям будут отражать
эффективность реализации соответствующих планов. Отчеты будут проверяться на соответствие
нормативным и функциональным требованиям ЕБРР. Мониторинг будет осуществляться на
протяжении всего срока реализации Проекта.

Менеджер по связям с общественностью будет осуществлять контроль скота в Нурлыкенте дважды в
год на предмет изменения в числе и составе в северном и южном стадах, получая информацию у
Отдела ветеринарии. Значительная разница между стадами определит неэффективность
предложенные компенсационных мер за уменьшение пастбищных земель. Условия жизни 55 семей,
определенных как уязвимые, будет контролироваться лично, если количество коров в этих домах
сократится до нуля.

План вовлечения заинтересованных сторон обеспечивает механизм рассмотрения общественного
мнения и реагирования на дальнейшие комментарии в отношении Проекта. План описывает подход
Компании к вовлечению заинтересованных сторон, в том числе широкой общественности, а также
процесс раскрытия соответствующей информации в отношении деятельности Компании и
реализации Проекта. Назначенный Менеджер по связям с общественностью будет нести
ответственность за то, чтобы механизм рассмотрения жалоб был доступен для всех

СП «Затиик Кагупа Ипйед бгеел» Нетехническое резюме проекта Бурное Солар-2

заинтересованных сторон, предусматривал соответствующий уровень управления и немедленно
решал возникшие вопросы, используя понятный и прозрачный процесс обратной связи с данными
заинтересованными сторонами без какого-либо нежелательного возмездия. Он будет использовать
ПВЗС в качестве руководства. ПВЗС и механизм обработки жалоб и обращений будет действовать в
течение всего проекта. Эффективность плана будет контролироваться. Сайт ЕБРР также будет
выступать в качестве платформы для приема дальнейших комментариев.

Для получения дополнительной информации обратитесь к Менеджеру по связям с общественностью
г-ну Павлу Комарцеву, тел .: +7701 950 57 45, электронная почта: рк@зКид.к?. Жалобы и
предложения можно направить с помощью почтового ящика, расположенного на территории
сельского совета, информационного стенда, по почте или в электронном виде по электронной почте.
Этот механизм не ограничивает права общественности на использование обычных путей
размещения жалоб в рамках действующего законодательства.

5 ПРОГРАММА КОРПОРАТИВНОЙ СОЦИАЛЬНОЙ ОТВЕТСТВЕННОСТИ

Совместно с Общественным советом Нурлыкента, Компания обсудит возможность решения нужд
поселка в рамках Программы корпоративной социальной ответственности (ПКСО). Программа
включит действия, соответствующие согласованным критериям: 1 ) не пересекаются с
государственными программами; 2) устойчивые с возможностью создания рабочих мест; и 3)
вписываются в выделенным бюджет Программы. Реализация ПКСО будет прозрачной для
общественности Нурлыкента.

